Citation Nr: 1219775	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a left hand injury.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matters, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claim for residuals of a left hand injury must be remanded for further evidentiary development. 

In essence, the Veteran contends that his current left hand disorder is related to being bitten by a dog during his military service.  The Veteran explained that he was bitten by a dog while serving as Military Police Patrol dog handler at Fort Bragg, North Carolina.  An August 2008 Social Security Administration examination also noted that the Veteran reported being bitten by a dog during his military service.  The Veteran's statements regarding his in-service injury have been consistent throughout the appeal.  The Board finds the Veteran's statements regarding the dog bite to be credible. 

The claims file also indicates that there is evidence of a current disorder of his left hand.  A February 2008 VA treatment record shows that he reported intermittent tingling of the left hand.  A December 2008 VA treatment record indicates that the Veteran again reported intermittent tingling in his left hand and was diagnosed with neuropathy and possible mild carpal tunnel syndrome.

The threshold for finding a link between current disability and service is very low for the purposes of requiring a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Therefore, given the Veteran's statements that his current left hand disorder is related to his military service, his credible statements of being bitten by a dog during service, and evidence of a current left hand disorder, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his left hand disorder.

Specifically, the Board finds that a medical opinion is needed as to whether his current left hand disorder is related to an incident where he was bitten by a dog during his military service.  See Charles v. Principi, 16 Vet. App. 370   (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his left hand disorder.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  All current VA treatment record should also be obtained and associated with the claims file.

2.  VBA should then schedule the Veteran for a physical examination to determine the nature and etiology of his left hand disorder.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  

The examiner should be advised that the Board finds that the Veteran's reports of being bitten by a dog during service are credible and must be considered by the examiner. 

After examination of the Veteran and review of all pertinent medical records, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not that (i.e. probability of 50 percent or greater) the Veteran's left hand disorder had its onset in, or is otherwise related to the Veteran's active duty military service.  

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to cite to the relevant evidence considered in providing the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this, and explain in detail why an opinion cannot be made without speculating. 

3.  The RO should ensure that notice of the dates of this examination is sent to the Veteran at his current address of record, as well as to his representative, far enough in advance to allow the Veteran an opportunity to respond to the notice if he so chooses.  This notification must include notice of the potential ramifications of a failure to report for VA examination under 38 C.F.R. § 3.655. 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should readjudicate the Veteran's service-connection claim.  If the claim is denied, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


